DETAILED ACTION
	This Office Action is in response to an Application, filed 07 May 2021, wherein Claims 1-15 and 21-25 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 21 July 2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-15 and 21-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanakarajan (US 10063415), hereinafter “Kanaka”.

As to Claim 11, Kanaka discloses a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations (Fig. 1 – SDN Controller 19), the operations comprising: receiving, from a service design and orchestration (SDO) system (Fig. 1 - Orchestration Engine 20), a request to chain a set of universal resource ports, wherein the request is based on the SDO system detecting an order for a service and identifying the set of universal resource ports in accordance with requirements identified in the order, wherein the set of universal resource ports is an abstraction of a corresponding set of network resources in an access network, and wherein the access network is implemented in a service-based architecture configured to provide end-to-end services (Figs. 1-2 (Access network) and Col. 14 L 56 – Col. 15 L 15 describe how the Orchestration engine 20 receives a request for service and determines the necessary VNFs to fulfill the requirements of the request to create the service chain needed to provide the requested service – the Orchestration Engine then forwards instructions to the SDN controller 19 to update forwarding information of the service nodes and/or switch fabric to dynamically create a service chain using the selected service nodes executing the required VNFs; See also Col. 9 L 27 – Col. 10 L 6 for the virtualization of resources to provide the VNFs and requested services on the underlying resources; See also Col. 20 L 31-51 for the orchestration engine spawning a plurality of VMs (on the underlying physical node resources) each executing a VNF so as to provide a plurality of service nodes); and responsive to the receiving the request to chain the set of universal resource ports, defining a service path from the access network, through a core network, and to an endpoint server device, wherein the service path includes the set of universal resource ports (Fig. 2 and Col. 14 L 56 – Col. 15 L 15 describe how based on the instructions sent by the Orchestration Engine, the SDN Controller updates the forwarding information of the service nodes and switch fabric to dynamically create a service chain using the selected service nodes executing the required VNFs such that the left network provides inbound traffic to the ingress of the service chain and right network receives outbound traffic from the service chain so as to allow the service chain to provide a composite network service for handling the network traffic of the subscriber device; See also Col. 9 L 60 – Col. 10 L 51 for more details on the SDN controller updating logical paths for the service chains).                                                                                                                                                                                                        	As to Claim 12, Kanaka discloses wherein the service involves a video-related function, a voice-related function, a security-related function, or a combination thereof (Fig. 2 conveys examples of some of the VNFs in the service chain such as HTTP filter, NAT, firewall, SBC, and others).

As to Claim 13, Kanaka discloses wherein the request comprises a token associated with an end user device, and wherein the operations further comprise configuring policies for the end user device based on the token (Col. 10 L 27 – Col. 11 L 50 describe how the gateway receives the packet and determines where to funnel the packet based on the subscriber who sent it utilizing subscriber profiles and policies assigned to the subscriber’s traffic from there).

	As to Claim 14, Kanaka discloses wherein the corresponding set of network resources comprises physical resources, logical resources, or a combination thereof (Col. 9 L 27 – Col. 10 L 6 describe the service nodes and their associated resources such as virtualized memory, processor utilization, etc.).

	As to Claim 15, Kanaka discloses wherein the corresponding set of network resources is abstracted in Layer 2 (Fig. 2 and Col. 10 L 52 – Col. 11 L 19 describe the forwarding and directing to the service chains implemented on the virtual nodes operating on the underlying physical hardware).

	Claims 21-25 recite all the same elements as Claims 11-15, but in method form. Therefore, the same rationale applies equally as well.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kanakarajan (US 10063415) in view of Takla et al. (US 20200136929).

As to Claim 1, Kanaka discloses a device (Fig. 1 – Orchestration Engine 20), comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: wherein the plurality of network resources is abstracted as a plurality of universal resource ports, wherein the information identifies, for each network resource of the plurality of network resources, a respective universal resource port of the plurality of universal resource ports (Col. 9 L 27 – Col. 10 L 6 for the virtualization of resources to provide the VNFs and requested services on top of the underlying resources; See also Col. 20 L 31-51 for the orchestration engine spawning a plurality of VMs (on the underlying physical node resources) each executing a VNF so as to provide a plurality of service nodes), receiving, from an external system, a request for a service to be provided for a user equipment (Fig. 2 and Col. 14 L 56 – Col. 15 L 15 describe how the Orchestration engine 20 receives a request for service and determines the necessary VNFs to fulfill the requirements of the request to create the service chain needed to provide the requested service); responsive to the receiving the request, identifying a first set of universal resource ports of the plurality of universal resource ports based on the information and the request, wherein the first set of universal resource ports corresponds to a first set of network resources of the plurality of network resources that have particular capabilities associated with the service (Fig. 2 and Col. 14 L 56 – Col. 15 L 15 describe how the Orchestration engine 20 receives a request for service and determines the necessary VNFs to fulfill the requirements of the request to create the service chain needed to provide the requested service); and causing a controller (Fig. 1 – SDN Controller) to define a route, that includes the first set of universal resource ports, to orchestrate provisioning and delivery of the service for the user equipment (Fig. 2 and Col. 14 L 56 – Col. 15 L 15 describe how based on the instructions sent by the Orchestration Engine, the SDN Controller updates the forwarding information of the service nodes and switch fabric to dynamically create a service chain using the selected service nodes executing the required VNFs such that the left network provides inbound traffic to the ingress of the service chain and right network receives outbound traffic from the service chain so as to allow the service chain to provide a composite network service for handling the network traffic of the subscriber device; See also Col. 9 L 60 – Col. 10 L 51 for more details on the SDN controller updating logical paths for the service chains).
	Kanaka teaches the Orchestration engine that pre-configures VNFs on virtual service nodes to utilize for service chains. It could be suggested that the Orchestration Engine “knows” or has this information, but Kanaka does not explicitly state this. Formally, Kanaka does not disclose obtaining information regarding a plurality of network resources available in an access network, wherein the information identifies capabilities of the plurality of network resources.
	In an analogous art, Takla discloses obtaining information regarding a plurality of network resources available in an access network, wherein the information identifies capabilities of the plurality of network resources (Fig. 5 and Paragraphs [0059][0060][0069] describe how the system obtains VNF information from new VNFs publishing to them that includes capabilities, operations, errors, etc.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the dynamic service chaining techniques of Kanaka, specifically the method of managing pools of pre-configured VNFs for service chains, to include the techniques of Takla, specifically the techniques of acquiring resource information concerning resources.
	The suggestion/motivation for doing so would have been to provide the Orchestration Engine with ample information to make informed decisions during the monitoring, managing, and controlling of VNF service chains.

	Claims 2, 3, 5, and 9-10 recite all the same elements as Claims 11-15, therefore, the same rationale applies equally as well.

	As to Claim 4, Kanaka/Takla disclose wherein the information is represented in a descriptor table that associates each universal resource port of the plurality of universal resource ports with capability information regarding a network resource of the plurality of network resources that corresponds to that universal resource port (Kanaka: Fig. 2 and Col. 14 L 56 – Col. 15 L 15 describe how the Orchestration engine 20 receives a request for service and determines the necessary VNFs to fulfill the requirements of the request to create the service chain needed to provide the requested service) (Takla: Figs. 12A/B & 14 convey the stored records that include VNF IDs, associated capabilities, and other information; See also Paragraphs [0072][0075][0076]). Motivation provided above with reference to Claim 1.

	As to Claim 6, Kanaka/Takla disclose wherein the request comprises requirements for the service, and wherein the identifying the first set of universal resource ports comprises comparing the requirements and the capabilities of the plurality of network resources (Kanaka: Fig. 2 and Col. 14 L 56 – Col. 15 L 15 describe how the Orchestration engine 20 receives a request for service and determines the necessary VNFs to fulfill the requirements of the request to create the service chain needed to provide the requested service).

	As to Claim 7, Kanaka/Takla disclose wherein the controller comprises a software-defined network (SDN) controller (Kanaka: Fig. 1 – SDN Controller), and wherein the route comprises a service path between the first set of universal resource ports, a core network, and an endpoint server device (Kanaka: Fig. 2 and Col. 14 L 56 – Col. 15 L 15 describe how based on the instructions sent by the Orchestration Engine, the SDN Controller updates the forwarding information of the service nodes and switch fabric to dynamically create a service chain using the selected service nodes executing the required VNFs such that the left network provides inbound traffic to the ingress of the service chain and right network receives outbound traffic from the service chain so as to allow the service chain to provide a composite network service for handling the network traffic of the subscriber device).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kanakarajan (US 10063415) in view of Takla et al. (US 20200136929), and further in view of Duggal et al. (US 20190052549).

As to Claim 8, Kanaka/Takla disclose the device of claim 1, as cited above. Takla further discloses receiving fault information from a VNF including error information, thresholds, and how to handle errors associated with the VNF (Paragraphs [0032]-[0036]). However, Kanaka/Takla do not explicitly disclose wherein the operations further comprise providing fault definitions, associated with the first set of network resources, to a detection and service healing (DSH) element, and responsive to the providing the fault definitions, receiving, from the DSH element. fault information relating to the first set of network resources.
	In an analogous art, Duggal discloses wherein the operations further comprise providing fault definitions, associated with the first set of network resources, to a detection and service healing (DSH) element, and responsive to the providing the fault definitions, receiving, from the DSH element. fault information relating to the first set of network resources (Table 3 and Paragraph [0374] describe how the system deploys agents to monitor KPIs under specific policies including thresholds to monitor, and to report back fault events if they occur).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the service chaining system put forth by Kanaka/Takla, to include the fault monitoring techniques put forth by Duggal.
The suggestion/motivation for doing so would have been to allow the orchestration engine to identify and remedy errors that would potentially interrupt services.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL entitled “Software-Defined Network Virtualization: An Architectural Framework for Integrating SDN and NFV for service provision in future networks” describes how the abstracting of resources at the data plane layer allows for a dynamic virtualization for underlying resources.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A SPARKS whose telephone number is (571)431-0735. The examiner can normally be reached IFP (Flex) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN A. SPARKS/
Examiner
Art Unit 2459



/TONIA L DOLLINGER/             Supervisory Patent Examiner, Art Unit 2459